 



Exhibit 10.23
NONSTATUTORY STOCK OPTION AGREEMENT
This Nonstatutory Stock Option Agreement is made between BMC Software, Inc., a
Delaware corporation (the “Company”), and the recipient (“Executive”).
To carry out the purposes of the BMC Software, Inc. 2007 Incentive Plan (the
“Plan”), by affording Executive the opportunity to purchase shares of common
stock, par value $.01, of the Company (“Stock”), and in consideration of the
mutual agreements and other matters set forth herein, in the Plan, and in that
certain Employment Agreement by and between the Company and Executive, as the
same may be amended from time to time (the “Employment Agreement”), the Company
and Executive hereby agree as follows:
1. Grant of Option. The Company hereby irrevocably grants to Executive the right
and option (“Option”) to purchase all or any part of the number of shares of
Stock displayed for this grant in your on-line brokerage account, on the terms
and conditions set forth herein and in the Plan, which Plan is incorporated
herein by reference as a part of this Agreement. This Option shall not be
treated as an incentive stock option within the meaning of section 422(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).
2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be displayed in your on-line brokerage account.
For all purposes of this Agreement, fair market value of Stock shall be
determined in accordance with the provisions of the Plan.
3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice (in the form
prescribed by the Company from time to time) to the Company at its principal
executive office addressed to the attention of the President or the Treasurer,
at any time and from time to time after the date of grant hereof, but, this
Option shall not be exercisable for more than a percentage of the aggregate
number of shares offered by this Option determined in accordance with the
following schedule:
This Option becomes exercisable with respect to the first 2.08333% of the shares
subject to this Option when you complete 1 month of continuous service from the
Date of Grant and with respect to an additional 1/48th of shares subject to this
option when you complete each month of continuous service thereafter.
Notwithstanding the foregoing, if, within the 12-month period beginning on the
date upon which a Change of Control occurs, Executive experiences a Termination
of Employment without Cause or due to a resignation by the Executive within
60 days of an event that constitutes Good Reason, then this Option shall become
immediately and fully exercisable on the date of such termination. For purposes
of the preceding sentence, the terms “Change of Control,” “Cause” and “Good
Reason” shall have the meanings assigned to such terms in the Employment
Agreement. Additionally, in the event Executive takes an unpaid leave of absence
from the Company (1) Executive’s right to exercise this Option shall be
suspended three months after the beginning of such leave, (2) Executive’s right
to exercise this Option shall be reinstated if Executive returns to active
employment with the Company

 

-1-



--------------------------------------------------------------------------------



 



within 12 months after the beginning of such leave, and (3) if Executive does
not return to active employment with the Company within 12 months after the
beginning of such leave, then, for purposes of this Option, Executive shall be
considered to have experienced a Termination of Employment on the date such
leave began. Further, notwithstanding the exercise schedule set forth above, (i)
while Executive is on an unpaid leave of absence, further vesting of shares
stops and this Option is exercisable (to the extent provided in the preceding
sentence) only as to the number of shares Executive was entitled to purchase
hereunder as of the date such leave began, and (ii) if Executive returns to
active employment with the Company within 12 months after the beginning of such
leave, then the exercise schedule set forth above shall be reinstated (subject
to the provisions of clause (i) of this sentence).
This Option is not transferable otherwise than by bequest or the laws of descent
and distribution. This Option may be exercised only while Executive remains an
employee of the Company and will terminate and cease to be exercisable upon
Executive’s Termination of Employment, except that:
(a) If the Termination of Employment occurs by reason of Disability, then this
Option may be exercised by Executive (or Executive’s estate or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Executive) at any time during the period of
one year following such termination, but only as to the number of shares
Executive was entitled to purchase hereunder as of the date of such Termination
of Employment.
(b) If Executive dies while in the employ of the Company, then Executive’s
estate, or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of the death of Executive, may exercise
this Option at any time during the period of one year following the date of
Executive’s death, as follows: (i) if Executive had attained age 65 at the time
of Executive’s death, then this Option may be exercised in full; and (ii) if
Executive had not attained age 65 at the time of Executive’s death, then this
Option may be exercised only as to the number of shares Executive was entitled
to purchase hereunder as of the date of Executive’s death.
(c) If the Termination of Employment is for any reason other than as described
in (a) or (b) above, then, unless such Termination of Employment is for Cause
(as such term is defined in the Employment Agreement as in effect on its
original effective date) or as otherwise provided in Paragraph 7 below, this
Option may be exercised by Executive at any time during the period of one year
following such termination, or by Executive’s estate (or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of the death of Executive) during a period of one year following
Executive’s death if Executive dies during such one year period, but in each
case only as to the number of shares Executive was entitled to purchase
hereunder upon exercise of this Option as of the date of such Termination of
Employment.
This Option shall not be exercisable in any event after the expiration of six
years from the date of grant hereof, and this Option shall not become
exercisable with respect to any additional shares after the Executive’s
Termination of Employment. Except as provided in Paragraph 4, the purchase price
of shares as to which this Option is exercised shall be paid in full at the time
of exercise in cash (including check, bank draft or money order payable to the
order of the Company). No fraction of a share of Stock shall be issued by the
Company upon exercise of an Option or accepted by the Company in payment of the
purchase price thereof; rather, Executive shall provide a cash payment for such
amount as is necessary to effect the issuance and acceptance of only whole
shares of Stock. Unless and until a certificate or certificates representing
such shares shall have been issued by the Company to Executive, Executive (or
the person permitted to exercise this Option in the event of Executive’s death)
shall not be or have any of the rights or privileges of a stockholder of the
Company with respect to shares acquirable upon an exercise of this Option.

 

-2-



--------------------------------------------------------------------------------



 



4. Cashless Exercise. Executive (or the person permitted to exercise this Option
in the event of Executive’s death) may direct, in a properly executed written
notice, a cashless exercise of this Option pursuant to the procedures
established by the Committee and in effect on the date of such exercise of this
Option. Notwithstanding the foregoing, the Company shall not be required to
comply with, and may unilaterally terminate, the right of Executive (or such
person) to request a cashless exercise of this Option if, as a result of a
change in the accounting rules and regulations applicable to the Company, or the
interpretation thereof, compliance with such provisions will result in the
imposition of adverse financial reporting requirements on the Company.
5. Withholding of Tax. To the extent that the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option results in
compensation income to Executive for federal, state or foreign income tax
purposes, Executive shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Stock as the Company may require
to meet its obligation under applicable tax laws or regulations, and, if
Executive fails to do so, the Company is authorized to withhold from any cash or
Stock remuneration then or thereafter payable to Executive any tax required to
be withheld by reason of such resulting compensation income. Upon an exercise of
this Option, the Company is further authorized in its discretion to satisfy any
such withholding requirement out of any cash or shares of Stock distributable to
Executive upon such exercise.
6. Status of Stock. Until the shares of Stock acquirable upon the exercise of
this Option have been registered for issuance under the Securities Act of 1933,
as amended (the “Act”), the Company will not issue such shares unless the holder
of this Option provides the Company with a written opinion of legal counsel, who
shall be satisfactory to the Company, addressed to the Company and satisfactory
in form and substance to the Company’s counsel, to the effect that the proposed
issuance of such shares to such Option holder may be made without registration
under the Act. In the event exemption from registration under the Act is
available upon an exercise of this Option, Executive (or the person permitted to
exercise this Option in the event of Executive’s death), if requested by the
Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to assure
compliance with applicable securities laws.
Executive agrees that the shares of Stock which Executive may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal, state, or foreign
securities laws. Executive also agrees that (a) the certificates representing
the shares of Stock purchased under this Option may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (b) the Company may refuse to register the transfer of the
shares of Stock purchased under this Option on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(c) the Company may give related instructions to its transfer agent, if any, to
stop registration of the transfer of the shares of Stock purchased under this
Option.

 

-3-



--------------------------------------------------------------------------------



 



7. Obligations under the Employment Agreement. In connection with Executive’s
employment by the Company, the Company or an Affiliate thereof shall provide
Executive with access to the confidential information of the Company and its
Affiliates, or shall provide Executive the opportunity to develop business good
will inuring to the benefit of the Company and its Affiliates, or shall entrust
business opportunities to Executive. Executive has agreed, and hereby agrees, as
specified in more detail in the Employment Agreement and/or Executive’s
Invention and Non-Disclosure Agreement with the Company, to maintain the
confidentiality of the Company’s and its Affiliates’ information and to exercise
the highest measures of fidelity and loyalty in the protection and preservation
of the Company’s and its Affiliates’ goodwill and business opportunities. As
part of the consideration for the Option granted to Executive hereunder; to
protect the Company’s and its Affiliates’ confidential information, the business
good will of the Company and its Affiliates that has been and will in the future
be developed in Executive, or the business opportunities that have been and will
in the future be disclosed or entrusted to Executive by the Company and its
Affiliates; and as an additional incentive for the Company and Executive to
enter into this Agreement, the Company and Executive agree that if, during the
term of Executive’s employment with the Company or within a 24-month period
following the date upon which Executive terminates employment with the Company,
Executive fails for any reason to comply with any of the restrictive covenants
set forth in Sections 7 and 8 of the Employment Agreement (as in effect on the
original effective date of the Employment Agreement), then (a) this Option shall
immediately terminate and cease to be exercisable and (b) the Company shall be
entitled to recover from Executive, and Executive shall pay to the Company, an
amount of money equal to A multiplied by B, where A equals the amount of the
gain, if any, that Executive received from the exercise of this Option during
the period beginning on the date that is one year before the date of Executive’s
termination of employment with the Company and ending on the date this Option
terminates and ceases to be exercisable as provided herein, and B equals the
fraction X divided by Y, where X equals 730 minus the number of consecutive days
following Executive’s Termination of Employment during which Executive remained
in compliance with the restrictive covenants set forth in Sections 7 and 8 of
the Employment Agreement, and Y equals 730.
If any of the restrictions set forth in this Paragraph 7 are found by a court to
be unreasonable, or overly broad in any manner, or otherwise unenforceable, the
parties hereto intend for such restrictions to be modified by the court so as to
be reasonable and enforceable and, as so modified, to be fully enforced.
8. Employment Relationship. For purposes of this Agreement, Executive shall be
considered to be in the employment of the Company as long as Executive remains
an employee of either the Company, an Affiliate or a corporation or a parent or
subsidiary of such corporation assuming or substituting a new option for this
Option. Any question as to whether and when there has been a Termination of
Employment, and the cause of such termination, shall be determined by the
Committee charged with the general administration of the Plan, and its
determination shall be final. Unless otherwise provided in a written employment
agreement, nothing herein shall modify the at-will nature of the employment
relationship between Executive and the Company.

 

-4-



--------------------------------------------------------------------------------



 



9. Surrender of Option. At any time and from time to time prior to the
termination of this Option, Executive may surrender all or a portion of this
Option to the Company for no consideration by providing written notice to the
Company at its principal executive office addressed to the attention of the
President or the Treasurer. Such notice shall specify the number of shares with
respect to which this Option is being surrendered and, if this Option is being
surrendered with respect to less than all of the shares then subject to this
Option, then such notice shall also specify the date upon which this Option
became (or would become) exercisable in accordance with Paragraph 3 with respect
to the shares being surrendered.
10. Binding Effect; Controlling Document. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under Executive. In the event of a conflict between the text
of this Agreement and the Employment Agreement, the text of this Agreement shall
control.
11. Plan Provisions Control. This Agreement is subject to the terms of the Plan.
To the extent that any of the terms of this Agreement are inconsistent with the
provisions of the Plan, the provisions of the Plan control. Any capitalized
terms contained herein which are not otherwise defined in this Agreement have
the meaning ascribed to such terms in the Plan.
12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF AMERICA,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Executive has executed this Agreement
by electronic acceptance via the on-line brokerage system, all as of the day and
year first above written.

      BMC Software, Inc.:           (-s- MICHAEL VESCUSO) [c72260c7226001.gif]  
Senior Senior Vice President, Administration

 

-5-